Jfourtl) Court of
                                    $s>n\\ 3ntomo,

                                          October 2. 2013


                                       No. 04-13-00068-CV


                             Mustafa Nadafd/b/a Discount Mini Man,
                                             Appellant

                                                 v.



Texas Commission on Environmental Quality and Gregg Abbott, Attorney General for the Slalc
                                              of Texas.
                                             Appellees


                              Trial Court Case No. D-l-GN09-002367


                                         ORDER

        The Court has reviewed the record and briefs in this appeal and the majority of the judges
have determined that oral argument will not significantly aid it in determining the legal and
factual issues presented in the appeal. See Tex. R. App. P. 39.8. Therefore, all requests for oral
argument arc denied, and the cause is advanced for ON HUIETS submission on November 12.
2013. to the following panel: Justice Marion. Justice Martinez, and Justice Chapa.         .All parties
will be notified of the Court's decision in this appeal in accordance with TEX. R. App. I1. 48.


        Either party may llle a motion requesting the Court to reconsider its determination thai
oral argument will not significantly aid the Court in determining the legal ami factual issues
presented in the appeal. See TEX. R. App. I1. 39.S. Such a motion should be filed within ten (10)
days from the date of this order.


       It is so ORDERED on October 2. 2013.



                                                              Sandee Bryan Maflon, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and ;i/fixcd the seal o/the said
court on this October 2. 201 3.

                ItilWlfl.                                                             I   ■'-'